DETAILED ACTION
Application 16/307728, “PROCESS TO PREPARE AN ELECTRODE FOR AN ELECTROCHEMICAL STORAGE DEVICE”, is the national stage entry of a PCT application filed on 5/17/17 and claims priority from a foreign application filed on 6/7/16.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/12/21.  

Terminal Disclaimer
The terminal disclaimer filed on 9/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/285470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on 8/12/21 have been fully considered and are persuasive in part.
The claimed invention is not obvious over a combination of references including Li (US 2013/0108776) at least because Li teaches a dispersant such as PEI as a desirable, if not essential component of the electrode mixture, thereby teaching away from electrode forming mixtures which omit a dispersant such as PEI, while to the contrary, the instant invention excludes the use of a dispersant such as PEI by use of “consisting of” language.  In response, this argument has 

A Declaration by Leonard filed on 8/12/21 was submitted in support of applicant’s argument against the combination of references including Li; noting that the Li composition would not be sprayable without the dispersant PEI.  In response, the Declaration by Leonard has been considered in the withdrawal of the ground(s) of rejection over Li, but is not found to be relevant to the remaining rejections.

Tanaka does not teach mixing by shear stress, and the dry-mixing step of Tanaka paragraph [0067] does not implicity impart shear stress so as to suggest the invention of claim 1.  In response, this argument has been found persuasive; however, Ishiguchi is found to cure this deficiency of Tanaka.

Ishiguchi’s dry mixing under reduced pressure does not disclose the present invention’s steps and ingredients.  In response, Ishiguchi is not required to teach such a feature.  Instead, Ishiguchi is relied on to teach that dry mixing may be performed using a planetary mixer, a process which would cause dry particles to rub against one another thereby imparting some magnitude of shear stress so as to suggest or make obvious the claimed invention.

The Examiner picks isolated concepts and general principles from the prior art, without properly considering the entirety of the applied references.  In response, it is the duty and burden of the Examiner to search the prior art record to ascertain the similarities and differences between the claimed invention and that which was known in the prior art at the time of invention.  Citation of references clarifies the record and provides evidentiary support for allegations of obviousness made by the examiner.  For example, the Office could merely state that spraying is a convenient manner of depositing a layer and that a low viscosity mixture is more sprayable than a thicker, high viscosity mixture due to rheological considerations, therefore, it would be obvious make and spray low viscosity mixture.  However, the record is clarified by citing a teachings within the art which conclusively demonstrate that the allegations of the Office are indeed supported by the art.  See MPEP 2141 for more detail regarding the use of references, including portions thereof, in support of obviousness rejections.
Moreover, it is proper for the examiner to select portions of a reference to support a case that features of an invention are known or obvious.  As described in MPEP 2123, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  In this case, elements of the prior art have been properly used to demonstrate features of the claimed invention as known or obvious.  Moreover, elements of the prior art which weigh against a prima facie case of obviousness 

Applicant’s invention mixes dry electrode materials such as active material and/or conductive carbon and xanathan gum as binder by shear stress before adding water allows for the xanthan gum and carbon materials to interact before the addition of the water.  Applicant further argues that because of the interaction of xanthan gum with water, the claimed sequence is relevant to the production of a desirable electrode.  In response, recognition of another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the prior art teaches the claimed invention, including dry mixing active material and binder before adding water and the use of xanthan gum as a binder material.  Accordingly, any advantage associated with this sequence appears to be also associated with the obvious embodiment of the prior art.  
Applicant’s argument could be interpreted as an argument of unexpected result, by arguing that the claimed sequence in combination with the use of xanthan gum leads to a unique invention exhibiting unexpectedly desirable properties, making the invention nonobvious over the cited art by secondary considerations (see MPEP 716.01a).  In response, no specific unexpected result or demonstration of criticality is associated with applicant’s invention as claimed, with support by appropriate evidence.  It is noted that applicant’s invention as 

According to Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346 (Fed. Cir. 2013), "where the prior art, at best gives only general guidance as to the particular form of the claimed invention or how to achieve it, relying on an obvious-to-try theory to support an obviousness finding is impermissible," citing In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litigation, 676 F.3d 1063, 1073 (Fed. Cir. 2012). [Further,] "KSR did not create a presumption that all experimentation in fields where there is already a background of useful knowledge is 'obvious to try,' without considering the nature of the science or technology," citing Abbot Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).  In response, it is not immediately clear how this argument is relevant to the current rejections which do not rely on an “obvious-to-try” rationale for demonstration of obviousness.  It is noted that MPEP 2141 lists the ”obvious-to-try” rationale as only one of a group of possible rationales that could support a prima facie case of obviousness.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a process to prepare an electrode consisting of the following steps in order: ai) mixing dry materials, ai) optionally adding active material, aiii) adding water to the mixture to form a flowable slurry, and aiv) spraying the flowable slurry on an electrode base to obtain a covered electrode base.  
However, the described process including the named steps is a process of creating a covered electrode base which is an intermediate product, not a process of 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a method of making an electrode consisting of the steps of a) mixing dry materials, b) adding water to the mixture to form a flowable slurry, and c) .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka (US 2016/0172680), Courtel (US 2013/0037757), Batson (USP 5158843), Kawaguchi (US 2016/0093859), Ishiguchi (US 2017/0331110) and Okada (US 2015/0295237).
Regarding claims 1 and 11, Tanaka teaches a process to prepare an electrode for an electrochemical storage device (abstract; paragraphs [0065-0075]) consisting of the following steps in order: 
(ai) mixing a binder with conducting carbon particles and an active material (paragraph [0067] teaches mixing binder and active material, paragraph [0055] clarifies that the mixture may further include conducting carbon particles), 
(aiii) adding solvent to the resulting mixture in step (a) to form a flowable aqueous slurry composition (paragraph [0067]) wherein the solvent may be water (paragraph [0101]), and 
(aiv) coating the flowable aqueous slurry composition consisting of water, binder and the active material on an electrode base [current collector] to obtain a covered electrode base (see Example 1 at paragraph [0101-0103] which mixes natural graphite as active material with CMC and SBR as binder first, subsequently adds water to adjust viscosity, and thereafter deposits the slurry on a current collector base; see also paragraphs [0065-0075] which clarifies that the active material and binder are dry-mixed before adding a solvent [e.g. water]).  
Tanaka teaches that an electrode may be prepared by first mixing dry components to the electrode and only subsequently adding a solvent such as water to the mixture for the benefit of achieving control of viscosity during processing (paragraph [0067]).  Tanaka additionally teaches that a dispersion mixture made by such a method provides a composition which is suitably coated by using a nozzle, indicating flowability (paragraph [0069]).

Tanaka teaches materials such as CMC, PVdF and SBR as potential binders (paragraph [0054]), but does not appear to teach the binder being xanthan gum.
In the battery art, Courtel teaches that xanthan gum is a superior binder for use in lithium batteries (abstract; see also Figure 2), for instance having desirable expansion characteristics and water solubility behavior (paragraph [0008]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute xantahan gum for the binder of Tanaka for the benefit of improving water solubility and/or expansion characteristics of the electrode material layer as taught by Courtel. 


Tanaka further teaches that an electrode may be prepared by first mixing dry components to the electrode and only subsequently adding a solvent such as water to the mixture for the benefit of achieving control of viscosity during processing (paragraph [0067]).  
It is noted that the dry components of Tanaka paragraph [0067] are specified to include “the negative active material 37, a binder, and the like”, but are not at this section described as also include the conducting carbon particles.  However, Tanaka paragraph [0055] clarifies that conductive powder such as acetylene black may be included in the negative electrode active material.  Thus, Tanaka does teach, or at least renders obvious, mixing in the dry conductive powder in the electrode dry mixing step described in paragraph [0067] to achieve the same benefit of providing a dry mixture to which solvent can subsequently be added to adjust viscosity.  


Tanaka teaches that the coating of active material slurry on a current collector may be performed “using a nozzle” paragraph [0069], apparently suggesting a spraying technique; however, Tanaka does not explicitly state that the nozzle is a spraying nozzle.  
In the battery art, Batson teaches lithium batteries wherein the electrodes are formed by spraying a dispersion mixture on electrode base for the benefit of providing thin, low cost, high uniformity and high energy density electrode layers (abstract, c11:3-10).
It would have been obvious to a person having ordinary skill in the art at the time of invention to apply the aqueous slurry composition by spraying for the benefit of controlled thickness, low cost, high uniformity and/or high energy density electrode layers as taught by Batson.  

Tanaka does not expressly teach the ratio of solids in the aqueous mixture being between 2 and 25 wt%.  However, as described in MPEP 2144.05, the optimization of a result effective variable to obtain a suitable value is prima facie obvious, and as described in MPEP 2144.05 IIA, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 

Moreover, it was known in the art at the time of invention that an electrode paste may be made sprayable by making the viscosity of a paste sufficiently small (see Kawaguchi at paragraph [0049]).  Thus, the solids percent appears to be an obvious to optimize result-effective variable which may be manipulated to control rheological characteristics such as viscosity, spreadability, sprayability  through the solvent addition in order to provide a sprayable mixture and the claimed range of 2 to 25% solids is therefore found to be prima facie obvious absent a showing of unexpected criticality.  

Claim 1 further requires that the dry materials mixing step (ai) is performed under shear stress, while claim 11 further requires that the dry mixing is carried out using a planetary motion mixer, features not expressly taught by Tanaka.
However, in the battery art, Ishiguchi teaches the use of a planetary motion mixer for dry mixing electrode materials for the benefit of ensuring that the materials to be mixed are sufficiently mixed together (paragraph [0084]).  
Moreover, in the battery art, Okada teaches in order to uniformly mix raw materials, it is preferable to carry out the mixing using an apparatus which imparts mechanical energy to the mixture, such as a planetary ball mill (paragraphs [0038-0039]).

Furthermore, the mechanical energy of the planetary motion applied to a dry mixture during such mixing would cause the dry particles to rub or grind against one another thereby imparting some degree of shear stress to the mixture, so as to render obvious the claimed step of mixing by shear a stress [the claimed stress being of unspecified magnitude or duration].  


Regarding claim 3, the cited art remains as applied to claim 1.  Tanaka further teaches wherein the electrode is an anode and the active material is selected in the group consisting of a carbon based material, Si--C composites, Sn--C composites, Sn or Si particles, LiTiO2 (paragraph [0052]).

Regarding claim 5, the cited art remains as applied to claim 1.  Tanaka further teaches wherein the electrode is a cathode and the active material is selected from the claimed group, e.g. Li1+xNiyMnzCo1-x-y-zO2. (paragraph [0088, 0081, 0083]).

Regarding claim 7, the cited art remains as applied to claim 1.  Tanaka further teaches wherein the electrode base is composed of a metal or carbon and/or nanotube-covered substrates (paragraph [0031, 0046]).

Regarding claim 8, the cited art remains as applied to claim 1.  Tanaka does not expressly teach wherein in step (ai) (aii) the content of active material is between 70 and 95 wt. %, the content of solid xanthan gum is between 2 and 8 wt. % and the content of the source of conducting carbon particles is between 1 and 25 wt %.
However, as described in MPEP 2144.05 IIA, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
In this case, Tanaka does not expressly teach a composition with amounts of components lying within the claimed range, but at paragraph [0101] teaches an embodiment including 98% active material, 2% binder and 0% conducting carbon particles with paragraph [0055] suggesting the conductive material as an optional additive.  Additionally, Courtel teaches an embodiment with 5% conductive carbon material, 5% binder [xanthan gum], and the balance [90%] being active material (paragraph [0028]).  
Thus, it would have been obvious to set active material, conductive carbon, and binder content so as to lie within the claimed range, since the exemplary embodiments taught by the prior art lie within or are similar to the claimed ranges such that the same or similar effects would have been expected by the skilled artisan.

Regarding claims 9 and 10, the cited art remains as applied to claim 1.  As described in the rejection of claim 1, the cited art suggests mixing the dry ingredients before adding water to the resulting mixture as described in instant claim 10, but does 
However, it has been held that selection of any order of mixing ingredients is prima facie obvious absent a showing of criticality associated with the order (MPEP 2144.04 IVC).  In this case, there is no showing of criticality associated with adding the active material only after first mixing the xanthan gum and the conducting carbon particles, thus this technique is obvious in view of the cited art.

Regarding claim 14, the cited art remains as applied to claim 1. Tanaka further teaches wherein the covered electrode base is dried to obtain a dried covered base (paragraphs [0031, 0074]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723